UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2015 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-34482 VORNADO REALTY L.P. (Exact name of registrant as specified in its charter) Delaware 13-3925979 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 888 Seventh Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 894-7000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x PART I. Financial Information: Page Number Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of June 30, 2015 and December 31, 2014 3 Consolidated Statements of Income (Unaudited) for the Three and Six Months Ended June 30, 2015 and 2014 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three and Six Months Ended June 30, 2015 and 2014 5 Consolidated Statements of Changes in Equity (Unaudited) for the Six Months Ended June 30, 2015 and 2014 6 Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2015 and 2014 8 Notes to Consolidated Financial Statements (Unaudited) 10 Report of Independent Registered Public Accounting Firm 34 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures About Market Risk 73 Item 4. Controls and Procedures 73 PART II. Other Information: Item 1. Legal Proceedings 74 Item 1A. Risk Factors 74 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 74 Item 3. Defaults Upon Senior Securities 74 Item 4. Mine Safety Disclosures 74 Item 5. Other Information 74 Item 6. Exhibits 74 SIGNATURES 75 EXHIBIT INDEX 76 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements VORNADO REALTY L.P. CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except unit amounts) June 30, 2015 December 31, 2014 ASSETS Real estate, at cost: Land $ 4,036,944 $ 3,861,913 Buildings and improvements 12,188,912 11,705,749 Development costs and construction in progress 1,273,897 1,128,037 Leasehold improvements and equipment 129,930 126,659 Total 17,629,683 16,822,358 Less accumulated depreciation and amortization (3,303,014) (3,161,633) Real estate, net 14,326,669 13,660,725 Cash and cash equivalents 516,337 1,198,477 Restricted cash 127,857 176,204 Marketable securities 159,991 206,323 Tenant and other receivables, net of allowance for doubtful accounts of $10,944 and $12,210 115,049 109,998 Investments in partially owned entities 1,477,090 1,246,496 Real estate fund investments 565,976 513,973 Receivable arising from the straight-lining of rents, net of allowance of $3,229 and $3,190 851,894 787,271 Deferred leasing and financing costs, net of accumulated amortization of $280,286 and $281,109 528,179 475,158 Identified intangible assets, net of accumulated amortization of $207,744 and $199,821 245,846 225,155 Assets related to discontinued operations 34,891 2,238,474 Other assets 636,128 410,066 $ 19,585,907 $ 21,248,320 LIABILITIES, REDEEMABLE PARTNERSHIP UNITS AND EQUITY Mortgages payable $ 8,562,314 $ 8,263,165 Senior unsecured notes 847,463 1,347,159 Revolving credit facility debt 400,000 - Accounts payable and accrued expenses 437,813 447,745 Deferred revenue 390,636 358,613 Deferred compensation plan 118,931 117,284 Liabilities related to discontinued operations 12,611 1,511,362 Other liabilities 417,935 375,830 Total liabilities 11,187,703 12,421,158 Commitments and contingencies Redeemable partnership units: Class A units - 11,455,453 and 11,356,550 units outstanding 1,087,466 1,336,780 Series D cumulative redeemable preferred units - 177,101 and 1 units outstanding 5,428 1,000 Total redeemable partnership units 1,092,894 1,337,780 Equity: Partners' capital 8,445,677 8,157,544 Earnings less than distributions (1,958,546) (1,505,385) Accumulated other comprehensive income 50,613 93,267 Total Vornado Realty L.P. equity 6,537,744 6,745,426 Noncontrolling interests in consolidated subsidiaries 767,566 743,956 Total equity 7,305,310 7,489,382 $ 19,585,907 $ 21,248,320 See notes to consolidated financial statements (unaudited). 3 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (Amounts in thousands, except per unit amounts) For the Three Months Ended For the Six Months Ended June 30, June 30, 2015 2014 2015 2014 REVENUES: Property rentals $ 514,843 $ 478,490 $ 1,015,117 $ 945,630 Tenant expense reimbursements 62,215 55,110 129,136 114,411 Fee and other income 39,230 40,811 78,837 76,751 Total revenues 616,288 574,411 1,223,090 1,136,792 EXPENSES: Operating 242,690 230,398 497,183 466,959 Depreciation and amortization 136,957 113,200 261,079 244,992 General and administrative 39,189 40,478 97,681 87,980 Acquisition and transaction related costs 4,061 1,067 6,042 2,352 Total expenses 422,897 385,143 861,985 802,283 Operating income 193,391 189,268 361,105 334,509 Loss from partially owned entities (5,231) (53,742) (7,636) (51,763) Income from real estate fund investments 26,368 100,110 50,457 118,258 Interest and other investment income, net 5,666 9,396 16,458 21,246 Interest and debt expense (92,092) (103,913) (183,766) (200,225) Net gain on disposition of wholly owned and partially owned assets - 905 1,860 10,540 Income before income taxes 128,102 142,024 238,478 232,565 Income tax benefit (expense) 88,072 (3,280) 87,101 (4,131) Income from continuing operations 216,174 138,744 325,579 228,434 (Loss) income from discontinued operations (774) 26,943 15,067 35,409 Net income 215,400 165,687 340,646 263,843 Less net income attributable to noncontrolling interests in consolidated subsidiaries (19,186) (63,975) (35,068) (75,554) Net income attributable to Vornado Realty L.P. 196,214 101,712 305,578 188,289 Preferred unit distributions (20,414) (20,379) (39,910) (40,759) NET INCOME attributable to Class A unitholders $ 175,800 $ 81,333 $ 265,668 $ 147,530 INCOME PER CLASS A UNIT - BASIC: Income from continuing operations, net $ 0.88 $ 0.27 $ 1.25 $ 0.56 Income from discontinued operations, net - 0.14 0.08 0.18 Net income per Class A unit $ 0.88 $ 0.41 $ 1.33 $ 0.74 Weighted average units outstanding 199,038 198,232 198,857 198,075 INCOME PER CLASS A UNIT - DILUTED: Income from continuing operations, net $ 0.87 $ 0.27 $ 1.24 $ 0.55 Income from discontinued operations, net - 0.13 0.07 0.18 Net income per Class A unit $ 0.87 $ 0.40 $ 1.31 $ 0.73 Weighted average units outstanding 200,833 199,746 200,833 199,550 DISTRIBUTIONS PER CLASS A UNIT $ 0.63 $ 0.73 $ 1.26 $ 1.46 See notes to consolidated financial statements (unaudited). 4 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (Amounts in thousands) For the Three Months Ended For the Six Months Ended June 30, June 30, 2015 2014 2015 2014 Net income $ 215,400 $ 165,687 $ 340,646 $ 263,843 Other comprehensive income (loss): Change in unrealized net (loss) gain on available-for-sale securities (25,000) 1,878 (46,332) 15,003 Pro rata share of other comprehensive (loss) income of nonconsolidated subsidiaries (1,191) 14,163 (1,034) 5,877 Change in value of interest rate swap and other 2,848 (547) 2,077 1,064 Comprehensive income 192,057 181,181 295,357 285,787 Less comprehensive income attributable to noncontrolling interests in consolidated subsidiaries (19,186) (63,975) (35,068) (75,554) Comprehensive income attributable to Vornado Realty L.P. $ 172,871 $ 117,206 $ 260,289 $ 210,233 See notes to consolidated financial statements (unaudited). 5 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) (Amounts in thousands) Non- Accumulated controlling Class A Units Earnings Other Interests in Preferred Units Owned by Vornado Less Than Comprehensive Consolidated Total Units Amount Units Amount Distributions Income (Loss) Subsidiaries Equity Balance, December 31, 2014 52,679 $ 1,277,026 187,887 $ 6,880,518 $ (1,505,385) $ 93,267 $ 743,956 $ 7,489,382 Net income attributable to Vornado Realty L.P. - 305,578 - - 305,578 Net income attributable to redeemable partnership units - (15,485) - - (15,485) Net income attributable to noncontrolling interests in consolidated subsidiaries - 35,068 35,068 Distribution of Urban Edge Properties - (464,262) - (341) (464,603) Distributions to Vornado - (237,160) - - (237,160) Distributions to preferred unitholders - (39,849) - - (39,849) Class A Units issued to Vornado: Upon redemption of redeemable Class A units, at redemption value - - 400 43,278 - - - 43,278 Under Vornado's Employees' share option plan - - 195 12,979 (2,579) - - 10,400 Under Vornado's dividend reinvestment plan - - 7 701 - - - 701 Contributions: Real estate fund investments - 51,725 51,725 Distributions: Real estate fund investments - (62,495) (62,495) Other - (255) (255) Conversion of Series A preferred units to Class A units (1) (16) 1 16 - Deferred compensation units and options - - 7 1,654 (359) - - 1,295 Change in unrealized net loss on available-for-sale securities - (46,332) - (46,332) Pro rata share of other comprehensive loss of nonconsolidated subsidiaries - (1,034) - (1,034) Change in value of interest rate swap - 2,073 - 2,073 Adjustments to carry redeemable Class A units at redemption value - - - 229,521 - - - 229,521 Redeemable partnership units' share of above adjustments - 2,635 - 2,635 Other - 955 4 (92) 867 Balance, June 30, 2015 52,678 $ 1,277,010 188,497 $ 7,168,667 $ (1,958,546) $ 50,613 $ 767,566 $ 7,305,310 See notes to consolidated financial statements (unaudited). 6 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY - CONTINUED (UNAUDITED) (Amounts in thousands) Non- Accumulated controlling Class A Units Earnings Other Interests in Preferred Units Owned by Vornado Less Than Comprehensive Consolidated Total Units Amount Units Amount Distributions Income (Loss) Subsidiaries Equity Balance, December 31, 2013 52,683 $ 1,277,225 187,285 $ 7,151,309 $ (1,734,839) $ 71,537 $ 829,512 $ 7,594,744 Net income attributable to Vornado Realty L.P. - 188,289 - - 188,289 Net income attributable to redeemable partnership units - (8,564) - - (8,564) Net income attributable to noncontrolling interests in consolidated subsidiaries - 75,554 75,554 Distributions to Vornado - (273,694) - - (273,694) Distributions to preferred unitholders - (40,734) - - (40,734) Class A units issued to Vornado: Upon redemption of redeemable Class A units, at redemption value - - 199 19,771 - - - 19,771 Under Vornado's Employees' share option plan - - 159 9,206 - - - 9,206 Under Vornado's dividend reinvestment plan - - 9 919 - - - 919 Contributions: Real estate fund investments - 5,297 5,297 Distributions: Real estate fund investments - (132,819) (132,819) Other - (301) (301) Transfer of noncontrolling interest in real estate fund investments - (33,028) (33,028) Conversion of Series A preferred units to Class A units (4) (193) 6 193 - Deferred compensation units and options - - 7 3,384 (340) - - 3,044 Change in unrealized net gain on available-for-sale securities - 15,003 - 15,003 Pro rata share of other comprehensive income of nonconsolidated subsidiaries - 5,877 - 5,877 Change in value of interest rate swap - 1,065 - 1,065 Adjustments to carry redeemable Class A units at redemption value - - - (227,338) - - - (227,338) Redeemable partnership units' share of above adjustments - (1,260) - (1,260) Other - (6) - (297) (2,368) (1) (5) (2,677) Balance, June 30, 2014 52,679 $ 1,277,026 187,665 $ 6,957,147 $ (1,872,250) $ 92,221 $ 744,210 $ 7,198,354 See notes to consolidated financial statements (unaudited). 7 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Amounts in thousands) For the Six Months Ended June 30, 2015 2014 Cash Flows from Operating Activities: Net income $ 340,646 $ 263,843 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (including amortization of deferred financing costs) 272,942 288,187 Reversal of allowance for deferred tax assets (90,030) - Return of capital from real estate fund investments 83,443 140,920 Straight-lining of rental income (64,121) (33,413) Net realized and unrealized gains on real estate fund investments (41,857) (111,227) Distributions of income from partially owned entities 37,821 25,784 Net gains on sale of real estate and other (32,243) - Amortization of below-market leases, net (26,132) (22,624) Other non-cash adjustments 26,569 20,546 Loss from partially owned entities 7,636 51,763 Net gain on disposition of wholly owned and partially owned assets (1,860) (10,540) Impairment losses 256 20,842 Defeasance cost in connection with the refinancing of mortgage notes payable - 5,589 Changes in operating assets and liabilities: Real estate fund investments (95,000) (2,666) Tenant and other receivables, net (5,051) (2,355) Prepaid assets (138,473) (138,884) Other assets (46,858) (43,842) Accounts payable and accrued expenses (26,440) 2,157 Other liabilities (16,632) (6,437) Net cash provided by operating activities 184,616 447,643 Cash Flows from Investing Activities: Acquisitions of real estate and other (381,001) (8,963) Proceeds from sales of real estate and related investments 334,725 125,037 Development costs and construction in progress (200,970) (214,615) Additions to real estate (137,528) (105,116) Investments in partially owned entities (137,465) (62,894) Distributions of capital from partially owned entities 29,666 1,791 Restricted cash 25,118 102,087 Investments in loans receivable (23,919) - Proceeds from repayments of mortgage and mezzanine loans receivable and other 16,772 96,159 Net cash used in investing activities (474,602) (66,514) See notes to consolidated financial statements (unaudited). 8 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CASH FLOWS - CONTINUED (UNAUDITED) (Amounts in thousands) For the Six Months Ended June 30, Cash Flows from Financing Activities: Proceeds from borrowings $ 1,746,460 $ 1,398,285 Repayments of borrowings (1,607,574) (313,444) Distributions to Vornado (237,160) (273,694) Cash included in the spin-off of Urban Edge Properties (225,000) - Distributions to redeemable security holders and noncontrolling interests (77,447) (149,944) Contributions from noncontrolling interests in consolidated subsidiaries 51,725 5,297 Distributions to preferred unitholders (39,849) (40,737) Debt issuance costs (14,053) (29,560) Proceeds received from exercise of Vornado share options 13,683 10,125 Repurchase of Class A units related to equity compensation agreements and/or related tax withholdings (2,939) (637) Purchase of marketable securities in connection with the defeasance of mortgage notes payable - (198,884) Net cash (used in) provided by financing activities (392,154) 406,807 Net (decrease) increase in cash and cash equivalents (682,140) 787,936 Cash and cash equivalents at beginning of period 1,198,477 583,290 Cash and cash equivalents at end of period $ 516,337 $ 1,371,226 Supplemental Disclosure of Cash Flow Information: Cash payments for interest, excluding capitalized interest of $17,550 and $30,182 $ 178,461 $ 214,239 Cash payments for income taxes $ 6,584 $ 6,726 Non-Cash Investing and Financing Activities: Non-cash distribution of Urban Edge Properties: Assets $ 1,722,263 $ - Liabilities (1,482,660) - Equity (239,603) - Adjustments to carry redeemable Class A units at redemption value 229,521 (227,338) Transfer of interest in real estate to Pennsylvania Real Estate Investment Trust (145,313) - Write-off of fully depreciated assets (81,027) (85,037) Accrued capital expenditures included in accounts payable and accrued expenses 70,672 111,742 Like-kind exchange of real estate: Acquisitions 62,355 - Dispositions (38,822) - Financing assumed in acquisitions 62,000 - Marketable securities transferred in connection with the defeasance of mortgage notes payable - 198,884 Defeasance of mortgage notes payable - (193,406) Elimination of a mortgage and mezzanine loan asset and liability - 59,375 Transfer of interest in real estate fund investments to an unconsolidated joint venture - (58,564) Transfer of noncontrolling interest in real estate fund investments - (33,028) See notes to consolidated financial statements (unaudited). 9 VORNADO REALTY L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Vornado Realty L.P. (the “Operating Partnership” and/or the “Company”) is a Delaware limited partnership. Vornado Realty Trust (“Vornado”) is the sole general partner of, and owned approximately 94.0% of the common limited partnership interest in, the Operating Partnership at June 30, 2015. All references to “we,” “us,” “our,” the “Company” and the "Operating Partnership” refer to Vornado Realty L.P. and its consolidated subsidiaries. On January 15, 2015, we completed the spin-off of substantially all of our retail segment comprised of 79 strip shopping centers, three malls, a warehouse park and $225,000,000 of cash to Urban Edge Properties (“UE”) (NYSE: UE). As part of this transaction, we retained 5,717,184 UE operating partnership units (5.4% ownership interest). We are providing transition services to UE for an initial period of up to two years, including information technology, human resources, tax and financial reporting. UE is providing us with leasing and property management services for (i) the Monmouth Mall, (ii) certain small retail properties that we plan to sell, and (iii) our affiliate, Alexander’s, Inc. (NYSE: ALX), Rego Park retail assets. Steven Roth, Chairman of Vornado’s Board of Trustees and its Chief Executive Officer is a member of the Board of Trustees of UE. The spin-off distribution was effected by Vornado distributing one UE common share for every two Vornado common shares. Beginning in the first quarter of 2015, the historical financial results of UE are reflected in our consolidated financial statements as discontinued operations for all periods presented. 2. Basis of Presentation and Significant Accounting Policies Basis of Presentation The accompanying consolidated financial statements are unaudited and include the accounts of Vornado Realty L.P. and its consolidated subsidiaries. All intercompany amounts have been eliminated. In our opinion, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and changes in cash flows have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the UnitedStates of America (“GAAP”) have been condensed or omitted. These condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q of the SEC and should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form10-K, as amended, for the year ended December 31, 2014, as filed with the SEC. We have made estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. The results of operations for the three and six months ended June 30, 2015 are not necessarily indicative of the operating results for the full year. Certain prior year balances have been reclassified in order to conform to the current period presentation. Beginning in the three months ended March 31, 2015, the Company classifies signage revenue within “property rentals”. For the three and six months ended June 30, 2014, $8,873,000 and $18,191,000, respectively, related to signage revenue has been reclassified from “fee and other income” to “property rentals” to conform to the current period presentation. Significant Accounting Policies Condominium Units Held For Sale: Pursuant to ASC 605-35-25-88, Revenue Recognition: Completed Contract Method, revenue from condominium unit sales is recognized upon closing of the sale, as all conditions for full profit recognition have not been met until that time. We use the relative sales value method to allocate costs to individual condominium units. We are constructing a residential condominium tower containing 392,000 salable square feet on our 220 Central Park South (“220 CPS”) development site. As of June 30, 2015, we had entered into agreements to sell approximately 40% of the project for aggregate sales proceeds of $1.4 billion. In connection therewith, $209,902,000 of deposits are held with a third party escrow agent. 10 VORNADO REALTY L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 2. Basis of Presentation and Significant Accounting Policies - continued Significant Accounting Policies - continued Income Taxes: As a limited partnership, our partners are required to report their respective share of taxable income on their individual tax returns. The provision for income taxes in our consolidated financial statements relates to certain taxable REIT subsidiaries pursuant to an amendment to the Internal Revenue Code that became effective January 1, 2001. Taxable REIT subsidiaries may participate in non-real estate related activities and/or perform non-customary services for tenants and are subject to Federal and State income tax at regular corporate tax rates. At June 30, 2015 and December 31, 2014, our taxable REIT subsidiaries had deferred tax assets of $95,419,000 and $94,100,000, respectively, which are included in “other assets” on our consolidated balance sheets. Prior to the quarter ended June 30, 2015, there was a full valuation allowance against our deferred tax assets because we had not determined that it is more-likely-than-not that we would use the net operating loss carryforwards to offset future taxable income. During the second quarter of 2015, we began to enter into agreements to sell residential condominium units at 220 CPS and as of June 30, 2015, we had entered into agreements to sell approximately 40% of the project for aggregate sales proceeds of $1.4 billion. Based on these agreements, among other factors, we have concluded that it is more-likely-than-not that we will generate sufficient taxable income to realize the deferred tax assets. Accordingly, during the second quarter of 2015, we reversed $90,030,000 of the allowance for deferred tax assets and recognized an income tax benefit in our consolidated statements of income in the three and six months ended June 30, 2015. 3. Recently Issued Accounting Literature In April 2014, the Financial Accounting Standards Board (“FASB”) issued an update (“ASU 2014-08”) Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity to ASC Topic 205, Presentation of Financial Statements and ASC Topic 360, Property Plant and Equipment. Under ASU 2014-08, only disposals that represent a strategic shift that has (or will have) a major effect on the entity’s results and operations would qualify as discontinued operations. In addition, ASU 2014-08 expands the disclosure requirements for disposals that meet the definition of a discontinued operation and requires entities to disclose information about disposals of individually significant components that do not meet the definition of discontinued operations. ASU 2014-08 is effective for interim and annual reporting periods in fiscal years that began after December 15, 2014. Upon adoption of this standard on January 1, 2015, individual properties sold in the ordinary course of business are not expected to qualify as discontinued operations. The financial results of UE and certain other retail assets are reflected in our consolidated financial statements as discontinued operations for all periods presented (see Note 8 – Discontinued Operations for further details). In May 2014, the FASB issued an update ("ASU 2014-09") establishing ASC Topic 606, Revenue from Contracts with Customers . ASU 2014-09 establishes a single comprehensive model for entities to use in accounting for revenue arising from contracts with customers and supersedes most of the existing revenue recognition guidance. ASU 2014-09 requires an entity to recognize revenue when it transfers promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services and also requires certain additional disclosures. ASU 2014-09 is effective for interim and annual reporting periods in fiscal years that begin after December 15, 2017. We are currently evaluating the impact of the adoption of ASU 2014-09 on our consolidated financial statements. 11 VORNADO REALTY L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) 3. Recently Issued Accounting Literature - continued In June 2014, the FASB issued an update (“ASU 2014-12”) to ASC Topic 718, Compensation – Stock Compensation. ASU 2014-12 requires an entity to treat performance targets that can be met after the requisite service period of a share based award has ended, as a performance condition that affects vesting. ASU 2014-12 is effective for interim and annual reporting periods in fiscal years that begin after December 15, 2015. We are currently evaluating the impact of the adoption of ASU 2014-12 on our consolidated financial statements. In February 2015, the FASB issued an update (“ASU 2015-02”) Amendments to the Consolidation Analysis to ASC Topic 810, Consolidation. ASU 2015-02 affects reporting entities that are required to evaluate whether they should consolidate certain legal entities. Specifically, the amendments: (i) modify the evaluation of whether limited partnerships and similar legal entities are variable interest entities ("VIEs") or voting interest entities, (ii) eliminate the presumption that a general partner should consolidate a limited partnership, (iii) affect the consolidation analysis of reporting entities that are involved with VIEs, and (iv) provide a scope exception for certain entities. ASU 2015-02 is effective for interim and annual reporting periods beginning after December 15, 2015. We are currently evaluating the impact of the adoption of ASU 2015-02 on our consolidated financial statements. In April 2015, the FASB issued an update (“ASU 2015-03”) Simplifying the Presentation of
